Per Curiam.
*20Certiorari was granted to review the decision of the Court of Appeals in Kaesik v. Mitchell, 30 Colo. App. 227, 492 P.2d 871. We affirm.
We find it unnecessary to restate the facts which gave rise to the controversy between the parties, as they are succinctly set forth in the opinion of the Court of Appeals, with which we agree.
We conclude, as did the Court of Appeals, after our full review of the record of proceedings, that no prejudicial errors were committed by the trial court, in its conduct of the trial generally or, specifically, in its evidentiary rulings or in the instructions given to the jury.
The judgment is affirmed.